Citation Nr: 0516113	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for Raynaud's Syndrome, 
currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky Associate Counsel




INTRODUCTION

The veteran had active service from July 1992 to August 1996.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the veteran's 
claim for an increased rating for Raynaud's syndrome.  

The veteran's claim was previously before the Board in 
October 2003, when the Board remanded it to the RO for 
further development and consideration.  The case since has 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  As a result of his Raynaud's Syndrome, the veteran has 
characteristic attacks twice a month during the summer and 
once or twice per week during the winter.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for Raynaud's Syndrome.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.104, Diagnostic Code 7117 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The March 2002 rating 
decision, the August 2002 statement of the case (SOC), 
and the February 2005 supplemental statement of the case 
(SSOC), as well as an April 2004 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the April 
2004 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.  Also bare in mind the RO sent the 
veteran that April 2004 VCAA letter specifically to comply 
with one of the directives in the Board's October 2003 
remand.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided several VA 
examinations.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's April 2004 VCAA letter.  
He also had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice regarding his claim for an increased 
disability evaluation until the April 2004 letter.  And this 
letter was obviously after the initial adjudication of his 
claim in March 2002 and even after the August 2002 SOC.  So 
compliance with the explicit timing requirements of §5103(a) 
is seemingly impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court clarified it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the appellant's right to appellate 
review under 38 C.F.R. §7194(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123-124, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  This already has occurred in this particular 
case, however.

As already mentioned, the Board remanded this case to the RO 
in October 2003 - partly to ensure compliance with the VCAA 
by tying up any loose ends concerning it.  And in response, 
on remand, the RO sent the veteran the April 2004 VCAA 
letter.  This was before the February 2005 SSOC was issued 
and before his appeal was recertified to the Board for 
adjudication.  So he already has been fully apprised of this 
law and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, he even had 
an additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the April 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The April 
2004 VCAA letter requested that he provide or identify any 
evidence supporting his claim of entitlement to an increased 
disability evaluation.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).

With respect to the VCAA letter of April 2004, the veteran 
was requested to respond within 60 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since the April 2004 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
carpal tunnel syndrome of the left upper extremity in a 
February 2000 rating decision.  A 10 percent disability 
evaluation was assigned, effective November 1999.  

The veteran filed his claim for an increased rating in August 
2001.  Following a VA examination and receipt of his VA 
medical records, the RO found that the more accurate 
diagnosis of his disorder was Raynaud's Syndrome.  
Nonetheless, a March 2002 RO decision denied his claim for a 
higher rating.  He disagreed, an SOC was issued, and he 
perfected his appeal to the Board by filing a timely VA Form 
9.

Private medical records, dated February 2001 through June 
2001, from M. B. Cermak, M.D., indicate the veteran 
complained of coldness, pain, and numbness of the left hand, 
causing him to drop items.  Upon examination in February 
2001, he had full range of motion of the neck, shoulder, 
elbow, and wrist.  Sensation was intact and there was no 
evidence of atrophy, but his left hand was cooler than his 
right on palpation.  He underwent a Doppler study in March 
2001, which showed a diminished blood flow to his left hand.  
Dr. Cermak stated this explained the veteran's problems with 
numbness, tingling, and dropping objects.  She opined that 
his problems might be due to Raynaud's Syndrome.

VA medical records dated January 2001 through November 2001 
show the veteran complained of left wrist pain, with 
numbness, tingling, and weakness and episodes where his left 
hand turned purple, but was relieved with warmth.  He 
reported that he saw a doctor periodically for treatment and 
that he sometimes had to leave work early due to pain and 
that his symptoms improved with medication.  In July 2001, 
examination showed that his hands were warm, without 
discoloration or muscle atrophy.  The diagnosis was Raynaud's 
Syndrome.  An October 2001 record indicates he requested a 
consistent work schedule so as to allow him to take the 
medication necessary to control his Raynaud's Syndrome at 
bedtime, which caused lightheadedness upon awakening.  

The veteran was first afforded a VA examination in connection 
with his claim in February 2002.  According to the report, 
the veteran his medication (Procardia) helped with the 
numbness and pain in his hands, but that these symptoms were 
somewhat related to temperature, as the numbness and pain 
increase with colder temperatures.  He complained that the 
numbness of his hands occasionally prevented him from doing 
his job the way he was accustomed to.  The VA examiner noted 
that the veteran was left-handed.  Upon physical examination, 
there was no evidence of a ganglion or superficial 
ulceration.  There was no weakness of either hand, radial 
pulses were equal bilaterally, and hand grasps were normal.  
There was also no evidence of sensory changes.  The VA 
examiner also noted that the veteran had an electromyogram 
(EMG) study, which was normal.  The impression was probable 
Raynaud's syndrome.

A May 2002 VA treatment record indicates that the veteran 
reported that he worked at a desk job, and was doing well, 
but that he occasionally missed work due to pain in his 
hands.  He denied having lightheadedness.  Upon examination, 
there was no edema of the extremities.  The impression was 
left wrist pain due to Raynaud's syndrome, reasonably well 
controlled with medication.

In July 2003, at his annual check-up at the VA, the veteran 
had no complaints of pain.

A March 2004 VA treatment note indicates that the veteran 
complained of a rash on his hands with itchy palms for 3 
days.  The impression was itchy hands/rash, possible 
allergies, possible relationship to Raynaud's syndrome.  An 
antihistamine medication was prescribed.

The veteran was most recently afforded a VA examination in 
October 2004.  According to the report, the veteran 
complained of pain and numbness in the left hand, which 
interfered with his occupation and daily activities because 
he was left-handed.  He reported that repetitive action 
increased left hand discomfort and that he took medication 
daily for his disorder.   He also reported that previous jobs 
included work as a mail sorter, manual distributor, and 
automation, but that he now worked at a desk as an attendance 
clerk.  He related that he had to discontinue the jobs he did 
prior to his current position due to the repetitive action 
involved in the work, and that since then, his symptoms were 
caused only by changes in the temperature.  He also related 
that he had pain in the hands and color changes of the hands 
at least weekly, with changes in the weather.  The veteran 
stated that these flare-ups lasted 3 to 4 hours at a time, 
and that he had characteristic attacks once or twice a month 
during the summer and once or twice per week during the 
colder months.  He denied a history of surgery.  Upon 
physical examination, he had full range of motion of his 
elbows, shoulders, and wrists.  Tinel and Phalen's tests were 
negative.  There was no evidence of atrophy of the hands and 
sensation was intact.  The left hand was slightly cooler than 
the right hand.  X-rays of the hands were negative, but cold 
pressure was positive.  The diagnosis was Raynaud's syndrome.  

October 2004 VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability Benefits) 
indicate that the veteran worked full-time as a time and 
attendance clerk for the U.S. Postal Service (USPS).  
The form also indicates that he worked for the USPS from 
January 1998 to the present and that he was entitled to sick 
leave as a part of his employment.  The form was left blank 
regarding time lost due to disability.

The relevant diagnostic code for evaluating the veteran's 
Raynaud's Syndrome is 38 C.F.R. § 4.104, DC 7117 (2004).  
"Raynaud's disease is a vascular disorder marked by recurrent 
spasm of the capillaries and especially those of the fingers 
and toes upon exposure to cold, characterized by pallor, 
cyanosis and redness in succession, usually accompanied by 
pain, and in severe cases progressing to local gangrene.  The 
terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used 
to describe the symptoms associated with Raynaud's disease."  
Watson v. Brown, 4 Vet. App. 309, 310 (1993).

A 10 percent evaluation is provided for Raynaud's syndrome 
when there are characteristic attacks occurring one to three 
times a week.  A 20 percent evaluation requires 
characteristic attacks occurring four to six times a week.  
38 C.F.R. § 4.104, DC 7117 (2004).  Characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesia and precipitated by exposure to cold or 
by emotional upsets.  Further, these evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  See the 
Note following 38 C.F.R. § 4.104, DC 7117 (2004).

In considering these rating criteria in relation to the 
objective medical evidence, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent rating.  So a higher rating is 
not warranted.  The objective clinical evidence of record 
does not show he has characteristic attacks more than twice 
per week, even in the colder winter months.  In fact, the 
evidence of record shows he has only 2 attacks per month 
during the warmer months.  And a higher 20 percent rating 
requires at least 4 attacks per week, which he does not 
experience.  Moreover, at both VA examinations, he had intact 
sensation and full range of motion, and there was no evidence 
of atrophy of his hands.  Likewise, EMG testing and x-rays 
were negative.  And while the Board acknowledges his 
assertions that he should receive a higher evaluation because 
he requires medication for his Raynaud's Syndrome, the Board 
finds the use of medication, standing alone, is insufficient 
to warrant an increased disability evaluation under the 
relevant rating criteria - especially absent objective 
clinical evidence of the required functional impairment.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the Board concludes the record does not present such 
"an exceptional and unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his Raynaud's Syndrome has caused 
marked interference with his employment (meaning over and 
beyond that contemplated by his assigned rating) or 
necessitated frequent periods of hospitalization.  
Admittedly, his pain and numbness likely hamper his 
performance in some respects, but his employer did not 
indicate he required excessive leave due to his 
symptomatology.  And the veteran, himself, acknowledged he 
was able to change positions to a job that does not require 
repetitive motion and that, as a result, he is not subject to 
further functional impairment on the job.  Accordingly, there 
is no basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against claim.  So the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a disability rating higher than 10 percent for 
Raynaud's Syndrome is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


